J-A01012-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ESTATE OF NAOMI R. CHERUP,             IN THE SUPERIOR COURT OF
DECEASED                                            PENNSYLVANIA



APPEAL OF: LISA A. CHERUP,
EXECUTRIX OF THE ESTATE OF NAOMI
R. CHERUP, DECEASED
                                                   No. 409 WDA 2016


                 Appeal from the Order February 23, 2016
            In the Court of Common Pleas of Allegheny County
                 Orphans' Court at No(s): No. 02-15-4102

IN RE: NAOMI R. CHERUP, A PARTIALLY           IN THE SUPERIOR COURT OF
INCAPACITATED PERSON                                PENNSYLVANIA



APPEAL OF: LISA A. CHERUP,
EXECUTRIX OF THE ESTATE OF NAOMI
R. CHERUP, DECEASED
                                                   No. 410 WDA 2016


                 Appeal from the Order February 23, 2016
            In the Court of Common Pleas of Allegheny County
                 Orphans' Court at No(s): No. 02-12-4185


BEFORE: BOWES, OLSON AND STRASSBURGER,* JJ.

MEMORANDUM BY BOWES, J.:                             FILED MAY 22, 2017

     Lisa A. Cherup, in her capacity as Executrix of the Estate of Naomi R.

Cherup, deceased, filed these appeals in two separate action numbers from

an order that struck a judgment. We quash.


* Retired Senior Judge assigned to the Superior Court.
J-A01012-17



       On June 28, 2012, Lori L. Cherup petitioned at action number 02-12-

4185 for the appointment of a permanent guardian of the person and estate

of Naomi R. Cherup, who had three adult children: Lori, Lisa, and David

Cherup. Lori averred that her mother Naomi was incapacitated and that

David, who was living with his mother, was taking advantage of her.       On

February 19, 2013, with the consent of Naomi and Lori, the court appointed

for Naomi a limited permanent guardian of the person, Dr. Samuel G.

Rankin, who was Naomi’s brother, and a limited permanent guardian of the

estate, Smithfield Trust Company (“Smithfield”).

       When the guardianship proceeding was instituted, the orphans’ court

revoked Naomi’s previously executed power of attorney. The orphans’ court

further ordered that Naomi’s residence, which had been transferred to

David, be deeded back into her name.             After Dr. Rankin resigned as

guardian of the person, Lori was appointed as limited permanent guardian of

Naomi’s person.

       Naomi died on June 21, 2015, at age ninety-two.         On August 10,

2015, at docket number 02-15-4102, the Director of the Department of

Court Records, Wills/Orphans’ Court Division, for the County of Allegheny

(the “Director”),1 admitted to probate a last will and testament of Naomi

____________________________________________


1
  This office was formerly known as the Register of Wills of Allegheny
County.



                                           -2-
J-A01012-17



dated November 5, 2008, and it granted letters testamentary to Lisa under

the November 5, 2008 will.

        Due to Naomi’s death, at the guardianship proceeding at case number

02-12-4185, Smithfield prepared a first and final account and a petition for

distribution. In the petition, Smithfield proposed distributing the assets of

the guardianship to Lisa, as Executrix under the will dated November 5,

2008.      On August 17, 2015, the court conducted a hearing in the

guardianship case, and David appeared, maintaining that the assets should

not be distributed to Lisa as Executrix under the November 5, 2008 will.

David argued that Naomi executed subsequent documents, either a will or

trust agreement, that superseded the November 5, 2008 will and altered the

personal representative and manner in which Naomi’s probate assets were

to be distributed.

        On September 9, 2015, David’s oral objections were denied, and the

judge in the guardianship matter entered a decree ordering that the

guardianship assets be distributed to Lisa, as Executrix under the November

5, 2008 will. David filed written exceptions to the decree and again argued

that there were subsequent wills or a trust agreement that superseded the

November 5, 2008 will admitted to probate.        In his exceptions to the

September 9, 2015 decree entered in the guardianship proceedings, David

asked that the guardianship funds be retained by Smithfield until the

orphans’ court decided whether Naomi had executed a valid, subsequent

                                    -3-
J-A01012-17



testamentary document that superseded the November 5, 2008 will. David

also filed a petition for rule to show cause why the September 9, 2015

decree should not be vacated.

      Separately, in the estate matter at action number 02-15-4102, David

obtained a citation on September 1, 2015.       That citation directed Lisa to

show cause why her letters should not be revoked and why a subsequent

testamentary document should not be admitted to probate.

      Then, in the guardianship case, Lisa filed a motion to strike David’s

exceptions to the September 9, 2015 decree of distribution. Lisa’s motion to

strike David’s exceptions was denied on November 5, 2015.         On February

16, 2016, despite the pending citation that was entered against her and the

fact that the court refused to strike David’s exceptions, Lisa filed a praecipe

in the guardianship case, and she praeciped for a deemed denial of the

exceptions filed by David and to enter judgment on the September 9, 2015

decree of distribution, in which the guardianship assets were ordered to be

distributed to Lisa, as Executrix under the November 5, 2008 will.        Even

though Lisa obtained entry of judgment, with interest from September 9,

2015, against Smithfield and in her favor, she did not send notice of her

praecipe to Smithfield. By having the Director enter judgment in her favor

and against Smithfield, Lisa sought to force Smithfield to transfer the

guardianship assets to her as Executrix under the November 5, 2008 will.




                                     -4-
J-A01012-17



       David filed a motion to strike the judgment entered by the Director.

His motion was granted on February 23, 2016.             In its February 23, 2016

order, the court explained that, when the order was entered denying Lisa’s

motion to strike David’s exceptions to the September 9, 2015 decree, that

order implicitly sustained the exceptions filed by David.2 The orphans’ court

ruled that the Director had improperly entered the praecipe of the deemed

denial of the exceptions and judgment against Smithfield. Concomitantly, in

the February 23, 2016 order, the orphans’ court struck both the entry of

judgment against Smithfield and the September 9, 2015 decree of

distribution.   It ordered that Smithfield continue to hold the guardianship

assets until such time as it determined whether the November 5, 2008 will

had been revoked or superseded by a later testamentary document.

       These appeals followed.        In its brief, Smithfield maintains that these

appeals are interlocutory and must be quashed.              We concur with this

assessment. As a general rule, this Court has jurisdiction only over appeals

taken from final orders. Angelichio v. Myers, 110 A.3d 1046 (Pa.Super.

2015); 42 Pa.C.S. § 742 (emphasis added) (“The Superior Court shall have

exclusive appellate jurisdiction of all appeals from final orders of the

____________________________________________


2
    While the trial court may have intended to grant the exceptions, we
disagree with the court’s indication that its order denying Lisa’s motion to
strike David’s exceptions also implicitly granted the exceptions. The order in
question resolved only the motion to strike.



                                           -5-
J-A01012-17



courts of common pleas, regardless of the nature of the controversy or

the amount involved,” except in cases within the exclusive jurisdiction of the

Supreme Court or the Commonwealth Court). A final order is one that “(1)

disposes of all claims and of all parties; (2) is explicitly defined as a final

order by statute; or (3) is entered as a final order pursuant to Pennsylvania

Rule of Appellate Procedure 341(c).” McGrogan v. First Commonwealth

Bank, 74 A.3d 1063, 1075 (Pa.Super. 2013); Pa.R.A.P. 341.

      In addition, the rules of appellate procedure allow this Court to

exercise   jurisdiction   over    specifically-delineated   interlocutory   orders,

including “an interlocutory order as of right (Pa.R.A.P. 311 [or Pa.R.A.P. 342

in estate cases]); . . . an interlocutory order by permission (Pa.R.A.P. 312,

1311, 42 Pa.C.S.A. § 702(b)); or . . . a collateral order (Pa.R.A.P. 313).”

Bailey v. RAS Auto Body, Inc., 85 A.3d 1064, 1068 (Pa.Super. 2014)

(citation omitted).

      Initially, we note that the order in this case clearly was interlocutory.

It struck the decree of distribution judgment, and placed the parties back in

the same position they occupied when Smithfield filed the first and final

account and petition for distribution. The decree ordering distribution of the

assets to Lisa, as Executrix under the November 5, 2008 will, was vacated,

and the assets were left in Smithfield’s possession until the question of how

the   guardianship    assets     were   to    be   distributed   was   determined.

Additionally, as the order struck a judgment rather than entered a judgment,

                                        -6-
J-A01012-17



Pa.R.A.P. 311(a) is inapplicable. Pa.R.A.P. 311(a)(1) (emphasis added) (“An

appeal may be taken as of right and without reference to Pa.R.A.P. 341(c)

from . . . [a]n order refusing to open, vacate, or strike off a judgment.”).

As we observed in United Parcel Serv. v. Hohider, 954 A.2d 13, 16

(Pa.Super. 2008), under Pa.R.A.P. 311(a)(1), “where an order is issued that

grants a motion to strike a judgment, such an order is generally not

appealable, i.e., it is not an interlocutory order from which an appeal as of

right may lie. Such an order anticipates further litigation because the parties

are placed back in the position they were in prior to the entry of the

judgment.”    The orders on appeal specifically struck a judgment and

envisioned further proceedings to determine whether Lisa, as executrix

under the November 5, 2008 will, or a person named in a subsequent

testamentary document, is entitled to distribution of the guardianship

property.

      In response to Smithfield’s position in its appellee’s brief, wherein this

issue was raised for the first time, Appellant, in her reply brief, makes

various arguments as to why the appeals are properly before us. She relies

first upon Pa.R.A.P. 311(a)(2), granting an appeal as of right from an “order

confirming, modifying, dissolving, or refusing to confirm, modify or dissolve

an attachment, custodianship, receivership, or similar matter affecting the

possession or control of property[.]”      Herein, the order in question had

nothing to do with an attachment, custodianship or receivership.

                                     -7-
J-A01012-17



      It likewise decidedly did not affect possession or control of property.

The court indicated in its February 23, 2016 order that it, in fact, intended to

decide how the property was to be distributed. The order merely returned

the status of the guardianship action to a request for distribution from

Smithfield. The request was not resolved and, instead, was deferred until

the court concluded whether the November 5, 2008 will governed the

disposition of Naomi’s guardianship assets.

      Additionally, contrary to Appellant’s position, the February 23, 2016

order did not reverse the September 9, 2015 decree distributing the

guardianship assets to her. Rather, the decree was vacated, and the court

expressly indicated that it would decide whether that decree was correct.

The orphans’ court may, in fact, find that Appellant is entitled to the

guardianship assets and that there were no valid testamentary documents

executed by Naomi after November 5, 2008. In that case, another, identical

decree would be entered.

      We summarily reject Appellant’s reliance upon Pa.R.A.P. 311(a)(4),

which grants immediate review of an order that “grants or denies, modifies,

or refuses to modify, continues or refuses to continue or dissolves or refuses

to dissolve an injunction[.]” The order in question had nothing to do with

any type of injunctive relief.

      This Court likewise discounts Appellant’s reliance upon the collateral

doctrine outlined in Pa.R.A.P. 313, which states:

                                     -8-
J-A01012-17



            (a)     General Rule. An appeal may be taken as of right
                    from a collateral order of an administrative agency or
                    lower court.

            (b)     Definition. A collateral order is an order separable
                    from and collateral to the main cause of action where
                    the right involved is too important to be denied
                    review and the question presented is such that if
                    review is postponed until final judgment in the case,
                    the claim will be irreparably lost.

Pa.R.A.P. 313.      “All three prongs of Rule 313(b) must be met before an

order may be subject to a collateral appeal; otherwise, the appellate court

lacks jurisdiction over the appeal.”     Commonwealth v. Harris, 32 A.3d

243, 248 (Pa. 2011); Commonwealth v. Sabula, 46 A.3d 1287 (Pa.Super.

2012).

      In the present case, the third element of the collateral order exception

is not satisfied.    Appellant may prevail in the anticipated orphans’ court

proceedings, in which case she will not need to appeal.             If David is

successful and the orphans’ court holds that a document other than the

November 5, 2008 will controls disposition of Naomi’s property, Appellant

can obtain review of the propriety of that decision as well as an appellate

ruling as to whether the February 23, 2016 interlocutory order was correct.

True R.R. Assocs., L.P. v. Ames True Temper, Inc., 152 A.3d 324, 335

(Pa.Super. 2016) (citation omitted) (“When an appeal is properly filed from

the final order entered in a case, any prior interlocutory order can be called

into question.”).



                                       -9-
J-A01012-17



        Finally, Appellant posits that Pa.R.A.P. 342(a)(5) applies.3   That rule

states that, “An appeal may be taken as of right from the following orders of

____________________________________________


3
    Pa.R.A.P. 342 states in full:

         (a) General rule. An appeal may be taken as of right from the
        following orders of the Orphans' Court Division:

              (1) An order confirming an account, or authorizing
              or directing a distribution from an estate or trust;

              (2) An order determining the validity of a will or
              trust;

              (3) An order interpreting a will or a document that
              forms the basis of a claim against an estate or trust;

              (4) An order interpreting, modifying, reforming or
              terminating a trust;

              (5) An order determining the status of fiduciaries,
              beneficiaries, or creditors in an estate, trust, or
              guardianship;

              (6) An order determining an interest in real or
              personal property;

              (7) An order issued after an inheritance tax appeal
              has been taken to the Orphans' Court pursuant to
              either 72 Pa.C.S. § 9186(a)(3) or 72 Pa.C.S. §
              9188, or after the Orphans' Court has made a
              determination of the issue protested after the record
              has been removed from the Department of Revenue
              pursuant to 72 Pa.C.S. § 9188(a); or

              (8) An order otherwise appealable as provided by
              Chapter 3 of these rules.

Pa.R.A.P. 342.



                                          - 10 -
J-A01012-17



the Orphans' Court Division . . . [a]n order determining the status of

fiduciaries, beneficiaries, or creditors in an estate, trust, or guardianship.”

As delineated above, the order vacated a previous decree that determined

who should receive the guardianship assets and indicated that, in the future,

that matter would be decided. Thus, it did the opposite of determining the

status of the guardianship matter.     It placed the guardianship proceeding

and the question of the distribution of its assets in a suspended state. Under

the same reasoning, we discount Appellant’s position that the order

determined an “interest in real or personal property,” which is appealable

under Pa.R.A.P. 342(6). The February 23, 2016 order left open who had the

interest in the guardianship property.        We reject Appellant’s assorted

attempts to invoke our jurisdiction and thus quash.

      Appeals quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/22/2017




                                     - 11 -